Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 09/09/2021 have been received and entered. Applicant has amended claims 1, 10-15, and added new claim 16. New and amended claims have been examined on the merits. 
	Amendments to claims 12 and 13 has overcome the rejection(s) under 35 U.S.C. 112(b) filed with the previous office action dated 07/21/2021. 
	Amendments to the drawings has overcome the objections filed with the previous office action dated 07/21/2021.
Applicant’s arguments, see Applicant Arguments pages 10- 11, with respect to the rejection(s) of the independent claim 13 and 15 under 35 U.S.C. 112(d) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Applicant Arguments pages 11-13, with respect to the rejection(s) of the independent claim(s) 1 (and 12, and 14) under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Volkanov et al. (US 10474831), hereinafter Volkanov.
  	In response to Application’s argument with respect to claim 1 that Miyake and Shibata fail to teach that SHI and ARMKNECHT fail to teach or suggest “computing a tag for each block in each chunk of the at least one chunk”, Examiner acknowledges Applicant’s perspective but respectfully disagrees for the following reasons. ARMKNECHT discloses that “The input of A is the tag ta given by Store, and the input of the provider S is the stored copy of the file M*” (Section 2.2, right Col.), and “First, the provider chooses a random value T and computes p = Hash( Ts). Next, he computes T* as the product of T and Appendix B).
	The rest of applicant’s arguments are moot in view of new grounds of rejection set forth above.
Claim Objections
Claim 9 is objected to because of the following informalities:  The claim recitation the limitations of “using XOR and /or AND-options” which render the claim indefinite.  The applicant is kindly requested to amend the claim recite either “using XOR and AND[[-]]optionsor” or “using XOR or AND[[-]]options”. For examination purpose only the examiner will interpret the claim as “using XOR or AND options”.
Claim 11 is objected to because of the following informalities:  Claim 1 is a method for providing information to be stored and claim 11 is a method for changing stored information, it is unclear to the examiner if the method for changing stored information is part of the method providing store information or another method.  The applicant is kindly requested to be consistent in drafting dependent claims.  For examination purpose only the examiner will interpreted 11 as a method for providing information to be stored according to claim1 further comprising”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The preamble for the claim 13 states “A system … according to claim 1”, although claim 1 is a method claim.  Dependent claims must be in the same category as the independent claim they are depending on.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The preamble for the claim 15 states “A non-transitory computer readable medium … according to claim 1”, although claim 1 is a method claim.  Dependent claims must be in the same category as the independent claim they are depending on.  Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, and 15 recite the limitation “a user computing entity".  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation in claim 12 recites “a computing entity for providing information to be stored, adapted to perform the following steps of a) Computing …”, but lacks sufficient hardware memory and processor to perform the aforementioned functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SHI et al. (US 20150309863), hereinafter SHI in view of ARMKNECHT et al. (IDS dated 07/16/2020; Outsourced Proofs of Retrievability," Proceedings of the ACM Conference on Computer and Communications Security), hereinafter ARMKNECHT in view of Volkanov et al. (US 10474831), hereinafter Volkanov.
	Regarding Claim 1, SHI teaches
	A method for providing information to be stored, the method being performed in a memory available to one or more computation devices, the method comprising (Para [0004] various clients may benefit from techniques and devices for authentication and retrievability of stored data in a server. For example, a client may benefit from a dynamic proof of retrievability scheme in a cloud based server. Para [0008] Proof of Retrievability (POR) provides a method by which a client can have these provable outsourced storage guarantees without having the client individually check each stored data block in the cloud server):
	b) providing the information to be stored as at least one chunk (Para [0061] FIGS. 4(a)-4(e) illustrate how new data enters, and can be sorted by the hierarchical log structure of buffer H. In FIG. 4(a) a new data block is written into buffer H and fills up the first level H.sub.0. In FIG. 4(b), a new data block is written into buffer H),
	c) dividing each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements (Para [0072] In certain other embodiments, big integer arithmetic in each block can be avoided by dividing the blocks into smaller segments. … To do so, this embodiment defines a prime p using the equation p=an+1 for a small positive integer a, such that p can be represented with a basic integer type. Each block can then be divided into .beta..sub.0:=[log p] bits),
a) computing, by a user computing entity, a first secret for generating a random value based on a random function, d) computing, by the user computing entity, a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks, f) computing an information tag using the computed tags of each block of each chunk, and g) providing information comprising the information to be stored and the information tag,   wherein at least the first secret and the second secret are stored by the user computing entity.
 	In the same field of endeavor, ARMKNECHT teaches
	a) computing, by a user computing entity, a first secret for generating a random value based on a random function (Section 2.1, right Col., A POR scheme consists of four procedures [35], setup, Store, verify, and prove: setup. This randomized algorithm generates the involved keys and distributes them to the parties. If public keys are involved, these are distributed amongst all parties. Store. This randomized algorithm takes as input the keys of the user and a file M £ {0,1}*. The file gets processed and it outputs the produced M* which will be stored on the server. The algorithm also generates a file tag r which contains additional information (e.g., metadata, secret information) about M*. ),
	d) computing, by the user computing entity, a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks (Section 2.2, right Col., The Setup Protocol. This randomized protocol generates for each of the different parties a public-private key pair. If a party only deploys symmetric key schemes, the public key is simply set to _L. For the sake of brevity, we implicitly assume for each of the subsequent protocols and procedures that an involved party always uses as inputs its own secret key and the public keys of the other parties. Section 3.2, left Col.,The user sets tu := (fcprf, Qi,..., as) and keeps it secret. We define the processed file M := ({rnyy}, {ay}i<i<„). The file M is uploaded to the server S), Examiner notes that it would be obvious that the process of generating private/public keys could be repeated for as many files/blocks as required.
	f) computing an information tag using the computed tags of each block of each chunk (Section 2.2, right Col., The POR Protocol. In the OPOR model, the auditor A and the provider S run a POR protocol to convince the auditor that M* is still retrievable from S. The input of A is the tag ta given by Store, and the input of the provider S is the stored copy of the file M*. Similar to the traditional POR model, on the auditor’s side (who plays the role of the verifier), the output contains one binary value dec.4 which expresses whether the auditor accepts the POR or not. In addition, the POR protocol will produce a log file A. It holds that: POR: [A : ta; s : M*] -> [A : A, dec.4] The protocol run is accepted by the auditor if dec.4 = TRUE.  Appendix B, Our final example is the PDP by Ateniese et al. given in [ll]. In details, this PDP scheme contains a procedure called CheckProof which involves three parameters: T, T, and p. In a nutshell, p is the hash value of Ts :=gs·(cq rn,, + ... +acrn,c) where the Cii are part of the challenge and the values mij represent the entries of the file that are requested within the challenge. The core idea is that in the setup phase, some tags Ti,rn are generated which allow to compute a value T such that Te is equal to T times some publicly known value. … First, the provider chooses a random value T and computes p = Hash( Ts). Next, he computes T* as the product of T and the publicly known values. Finally, the provider computes T such that Te = T*. The response (T, p) will pass CheckProof but does not depend on the file), and
	g) providing information comprising the information to be stored and the information tag,   wherein at least the first secret and the second secret are stored by the user computing entity (Section 2.1, right Col., A POR scheme consists of four procedures [35], setup, Store, verify, and prove: … verify, prove. The randomized proving and verifying algorithms define a protocol for proving file retrievability. We refer to this protocol as the POR protocol (in contrast to a POR scheme that comprises all four procedures). While the verifier algorithm takes the secret keys as input, the prover algorithm takes as input the processed file M* that is output by Store. Both verify, prove algorithms also take as input the public key and the file tag r from Store during protocol execution. Algorithm verify outputs at the end of the protocol run TRUE if the verification succeeds, meaning that the file is being stored on the server, and FALSE otherwise).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by SHI to incorporate the teachings of ARMKNECHT such that the method of SHI includes computing, by a user computing entity, a first secret for generating a random value based on a random function, computing, by the user computing entity, a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks, computing an information tag using the computed tags of each block of each chunk, and providing information comprising the information to be stored and the information tag,   wherein at least the first secret and the second secret are stored by the user computing entity. One would have been motivated to make such combination In order to provide Proofs of Retrievability (POR) that enable a cloud provider to prove that a user can retrieve his file in its entirety (ARMKNECHT, [Abstract]).
	The combination of SHI and ARMKNECHT does not explicitly teach c) dividing each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements, e) computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using: - an output of the random function using as input at least one of.
	In the same field of endeavor, Volkanov teaches
	e) computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using: - an output of the random function using as input at Col. 19, lines 37-51, The file key 1402 is used to generate 1416 a file metadata key 1418 by cryptographically combining the file key 1402 with the chunk random value 1420 (which is the same as the chunk random value 1408) and a random value 1422. In the example illustrated in FIG. 14, the file metadata key 1418 is not stored, the chunk random value 1420 is stored 1424 as a file attribute 1426 of the file, and the random value 1422 is stored 1424 with the file attribute 1426. In an embodiment, only the random value 1422 is stored 1424 with the file attribute 1426 and the chunk random value is calculated on the fly or obtained from a lookup table or array of random values based at least in part on an identifier associated with the chunk. The file key 1402, the chunk random value 1420, and the random value 1422 may then be used to regenerate the file metadata key 1418 as needed):
	1) an output of an index function mapping each index j to a certain value (Col.19, lines 25-36, In the example illustrated in FIG. 14, the chunk key 1406 is not stored, the chunk random value 1408 is stored 1412 with the chunk data 1414, and the random value 1410 is stored 1412 with the chunk data 1414. In an embodiment, only the random value 1410 is stored 1412 with the chunk data 1414 and the chunk random value is calculated on the fly or obtained from a lookup table or array of random values based at least in part on an identifier associated with the chunk. The file key 1402, the chunk random value 1408, and the random value 1410 may then be used to regenerate the chunk key 1406 as needed), and
	2) a seed sampled for the i-th chunk, - the j-th block, and - at least a one-dimensional representation of the second secret (Col. 18 lines 66-67, Col. 19, lines 1-11, When the storage service system is used to store data or retrieve data, each partition key of the one or more partition keys 1318 is extracted from the encrypted key manifest 1322 using the manifest key 1310 in the cryptoprocessor. The partition key of the one or more partition keys 1318 is used to generate a file key 1328 by cryptographically combining the partition key with a file identifier (“ID”) of the file 1324 and a random value 1326 used to seed the process of generating the file key 1328. In an embodiment, only the random value 1326 used to seed the process of generating the file key 1328 is stored 1330 in a file header 1332 corresponding to the file (e.g., the file header 1210 described in connection with FIG. 12)),
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of SHI and ARMKNECHT to incorporate the teachings of Volkanov such that the method of the combination of SHI and ARMKNECHT includes e) computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using: - an output of the random function [[on]] using as input at least one of. One would have been motivated to make such combination so that the computation servers that receive data, encrypt the data, and store the encrypted data in the storage layer (Volkanov, Col. 3, lines 3-5).
	Regarding Claim 3, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	wherein the information to be stored in step b) is provided as one chunk (SHI, Abstract, …In certain other embodiments the newly updated block data is stored in a log structure. Para [0008] Proof of Retrievability (POR) provides a method by which a client can have these provable outsourced storage guarantees without having the client individually check each stored data block in the cloud server).
	Regarding Claim 4, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	wherein the representation is computed as a matrix (SHI, Para [0070] In certain other embodiments, level H.sub.1, contains code blocks output by the following linear encoding scheme: H.sub.l:=.pi..sub.l(x.sub.l)[F.sub.l, D.sub.l, tF.sub.l], where F.sub.1 is a 2.sup.1.times.2.sup.1 Fourier Transform matrix. D.sub.1,t can be a diagonal matrix defined as: D.sub.l,t:=diag(.omega..sup..phi..sup.k-l.sup.(t),.omega..sup..phi..sup.k- -l.sup.(t+1), . . . ,.omega..sup..phi..sup.k-l.sup.(t+2.sup.l.sup.-1)). .phi..sub.c(i) denotes a partial bit-reversal function that reverses the least significant c bits of an integer i. .pi..sub.c(x) denotes a partial bit-reversal permutation, where index i is permuted to index .phi..sub.c(i)).
	Regarding Claim 5, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	wherein the size of the elements is computed to be one bit (ARMKNECHT, Section 3.2, right Col., Building Blocks.  Unless otherwise specified, all operations in Fortress are performed in the finite held F = Fortress makes use of a number of established cryptographic building blocks: a pseudo-random function / : {0,1}* x {0, l}£prf —> F, a cryptographic hash function H, a signature scheme (KeyGen, Sign, Verify), and a pseudo-random bit generator: g : {0, l}£seed x {0, l}Vbg {o, 1}*. Here, we assume that the output of the PRBG is long enough to extract the number of pseudo-random bits as required in the protocol. The bit length of p, £prf, £seed, £Prbg are all chosen equal to the intended security level).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 6, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	wherein prior to at least step b) an information dispersal procedure is applied on the information to be stored (ARMKNECHT, Section 3.2, left Col., Specification of the Store Protocol.  This Store protocol is initiated by the user IA, holding a file M. First, the user executes an information dispersal algorithm (i.e., erasure code) to disperse M into n blocks (for a given n, and a reconstruction threshold), each s sectors long: {mij}i<i<n,i<j<s. This will be the actual input to the interactive Store protocol).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 8, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
SHI, Para [0072] In certain other embodiments, big integer arithmetic in each block can be avoided by dividing the blocks into smaller segments. Avoiding big integer arithmetic will allow the POR scheme to need less server computations and client-server bandwidth. To do so, this embodiment defines a prime p using the equation p=an+1 for a small positive integer a, such that p can be represented with a basic integer type. Each block can then be divided into .beta..sub.0:=[log p] bits. Para [0079] In some embodiments, in which the block can be segmented into .beta..sub.0=[log p], and block B can be written in the form of B.di-elect cons..sub.p .sup.[.beta./.beta..sup.0.sup.], a homomorphic checksum scheme can be defined as follows: [0080] sk.rarw.(.sup..lamda.). …).
	Regarding Claim 11, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	A method for changing stored information on a storage entity provided according to the method of claim 1, the method being performed in a memory available to one or more computation devices, the method comprising: a) computing, by a user computing entity for updating a block of the stored information, a new tag for the block, wherein the new tag and a new block to replace the block to be updated are sent to the storage entity, and wherein the storage entity determines the position of the block within the stored information to be replaced, replaces the block with the new block at the determined position and the corresponding tag with the new tag (SHI, Para [0018] According to certain embodiments, an apparatus can include at least one memory, at least one processor, … The at least one memory is also configured with the at least one processor to cause the apparatus at least to store newly updated block into a separate erasure-coded log structure... Para [0033] When a client adds data to the server side storage, thereby updating data blocks, he can be said to be performing a "write".  Para [0051] When the client needs to update block n in buffer C, the client also needs to update all of the other cn parity blocks. … Para [0054] To achieve efficient amortized cost for updating H upon writes, certain embodiments use a hierarchical log structure having [logn]+1 levels of exponentially growing capacity, where level i represents an erasure coded copy of 2.sup.i blocks; after every 2.sup.i write operations, level i will be rebuilt. In some embodiments, erasure-coded copy C can be informally thought of as the top level of the hierarchical log of H, and can be rebuilt every n write operations),
	b) determining, for deleting a block of the stored information, the position of the block to be deleted within the stored information, wherein the storage entity deletes the block and the remaining blocks with an index higher than the index associated with the position of the deleted block are shifted subsequently to fill the position of the deleted block, and wherein if necessary the tags for one or more of the shifted blocks are   updated using at least one of computing updated tags by the user and computing tag updating information by the user, sending the tag updating information to the storage entity, wherein the storage entity then computes updated tags based on the received tag updating information (SHI,  Para [0016] According to certain embodiments, a method can include storing an erasure coded copy of block data, … The erasure copy of block data and the newly updated block data are probabilistically checked during the audit. Para [0017] A method, according to certain embodiments, can include storing an erasure coded copy of block data, and storing newly updated block data into a separate erasure-coded log structure. The log structure contains at least one level. The method can also include auditing both the erasure copy of block data and the newly updated block data, where the erasure copy of block data and the newly updated block data are probabilistically checked during the audit, and writing the newly updated block data on the separate erasure-coded log structure. The at least one level of the separate erasure-coded log structure are consecutively filled, and a rebuilding level is created, which contains all the newly updated block data. The newly updated block data is updated in logarithmic time. In addition, when the rebuilding level is created, at least one level of the separate reassure-coded log structure is emptied), and
SHI, Para [0033] When a client adds data to the server side storage, thereby updating data blocks, he can be said to be performing a "write". Para [0060] The writing operation, in certain embodiments, not only updates raw buffer U, but can also cause the newly written block to be added to the hierarchical log structure H. ... Such a scheme allows for the updating of the data blocks in logarithmic time, rather than in linear time. In addition, this scheme provides a simplified method of computing linear combinations of blocks. Para [0110] Certain other embodiments of the public auditing scheme can also support insertions and deletions of blocks. Insertions can be supported by adding a level to the hierarchical log structure H whenever the number of blocks doubles. Deletions can be supported by updating the deleted block with .perp… Whenever the number of deleted elements exceeds roughly half the size of the dataset, the client can rebuild and consolidate the hierarchical log by suppressing deleted items).
	Regarding Claims 12 and 14,
Claims 12 and 14 are rejected for similar reasons as in claim 1.
	Regarding Claim 16, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	wherein each element of the one or more elements has a same number of bits (SHI, Para [0074] In certain embodiments, a construction can be implemented in which the bandwidth and the client computation overhead can be improved. In this new construction, writing a block incurs only β+O(λ log n) cost, where λ is the security parameter and the typical value for λ can be 128 or 256 bits. This means that the bandwidth overhead and the client computation for write operations of the improved POR construction can be analogous to that of a Merkel hash tree).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SHI et al. (US 20150309863), hereinafter SHI in view of ARMKNECHT et al. (IDS dated 07/16/2020; Outsourced Proofs of Retrievability," Proceedings of the ACM Conference on Computer and Communications Security), hereinafter ARMKNECHT in view of Volkanov et al. (US 10474831), hereinafter Volkanov in view of Stefanov et al. (US 8706701), hereinafter Stefanov.
	Regarding Claim 2, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	The combination of SHI, ARMKNECHT, and Volkanov does not explicitly teach wherein the index function is an identity function.
 	In the same field of endeavor, Stefanov teaches
	wherein the index function is an identity function (Col. 23, lines 31-34, Accordingly, a keyed hash function H.sub.k(.) maps an identity .delta..sub.id to a pseudo random bit string representing a pair (.theta..sub.ind; .theta.), where .theta.=(.theta..sub.1, . . . , .theta..sub.p) and .theta..sub.ind is the index of the stripe to which block .delta.=(.delta..sub.id; .delta..sub.val) is added).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of SHI, ARMKNECHT, and Volkanov to incorporate the teachings of Stefanov such that the method of the combination of SHI, ARMKNECHT, and Volkanov includes wherein the index function is an identity function. One would have been motivated to make such combination in order to protect data confidentiality and the integrity of data in local storage (Stefanov, Col. 2, lines 13-14).
Regarding Claim 9, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	wherein step e) is performed using XOR- and/or AND-options (Col. 18, lines 6-11, Sparse erasure code is based on efficient XOR operations. Although it is probabilistic (as opposed to deterministic) in that successful erasure decoding is not guaranteed for any number of erasures, its advantage is that it is a binary code and scalable to large code word lengths. Updates only require one hash and u=O(log n) XOR block operations). 
	The motivation/rationale to combine the references is similar to claim 2 above.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over SHI et al. (US 20150309863), hereinafter SHI in view of ARMKNECHT et al. (IDS dated 07/16/2020; Outsourced Proofs of Retrievability," Proceedings of the ACM Conference on Computer and Communications Security), hereinafter ARMKNECHT in view of Volkanov et al. (US 10474831), hereinafter Volkanov in view of BADE et al. (US 20080123863), hereinafter BADE.
	Regarding Claim 7, the combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1 above,
	The combination of SHI, ARMKNECHT, and Volkanov does not explicitly teach wherein the blocks are computed such that the size of the blocks is identical or a multiple of the underlying CPU architecture of a computing entity performing at least one of the steps a) - g).
 	In the same field of endeavor, Stefanov teaches 
	wherein the blocks are computed such that the size of the blocks is identical or a multiple of the underlying CPU architecture of a computing entity performing at least one of the steps a) - g) (Para [0089] The server central processing unit ("CPU") capacities in the On Demand environment are queried (343). The CPU requirement of the transaction is estimated, then the servers available CPU capacity in the On Demand environment are compared to the transaction CPU requirement to see if there is sufficient CPU available capacity in any server to process the transaction (344)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of SHI, ARMKNECHT, and Volkanov to incorporate the teachings of BADE such that the method of the combination of SHI, ARMKNECHT, and Volkanov includes wherein the blocks are computed such that the size of the blocks is identical or a multiple of the underlying CPU architecture of a computing entity. One would have been motivated to make such combination so that there was sufficient available CPU capacity, then the transaction is sent to a selected server (BADE, Para [0089]).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of SHI, ARMKNECHT, and Volkanov teaches all the limitations of claim 1. Furthermore, ARMKNECHT discloses computing, by a user computing entity, a challenge comprising at least one of: at least one index of at least one block, sending, by the user computing entity, the challenge, computing, by the storage entity, a response, verifying, by the user computing entity, the response using the first secret and the second secret, and upon positive verification, providing a POR for the file.  However, the Examiner notes that the prior art does not properly disclose computing, a challenge comprising at least one of: - at least one index of at least one block, and - at least one coefficient associated with the at least one index of the at least one block, sending, by the user computing entity, the challenge to a storage entity, the storage entity providing the stored information, computing, by the storage entity, a .
	Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
	Regarding Claims 13 and 15,
Claims 13 and 15 are objected to for similar reasons as in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436